

116 HR 786 IH: Education and Energy Act of 2019
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 786IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Tipton introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Mineral Leasing Act to require that a portion of revenues from new Federal mineral and
			 geothermal leases be paid to States for use to supplement the education of
			 students in kindergarten through grade 12 and public support of
			 institutions of higher education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Education and Energy Act of 2019. 2.Use of revenues from new Federal mineral and geothermal leases for payments to State for educationSection 35(a) of the Mineral Leasing Act (30 U.S.C. 191) is amended by inserting (1) before the first sentence, and by adding at the end the following new paragraph:
			
				(2)
 (A)Of amounts otherwise required under paragraph (1) to be deposited into the general fund of the Treasury each fiscal year that are derived from leases for tracts located in a State, the Secretary shall pay to the county from which the mineral or geothermal royalties were generated 33 percent for use to supplement the education of students in kindergarten through grade 12 and to supplement public support of institutions of higher education.
 (B)Of the amounts otherwise required under paragraph (1) to be deposited into the general fund of the Treasury each fiscal year that are not required to be used for payments under subparagraph (A) of this paragraph, the Secretary shall pay to States, in equal amounts, 17 percent for use to supplement the education of students in kindergarten through grade 12 and to supplement public support of institutions of higher education.
 (C)Subparagraphs (A) and (B) shall apply only with respect to amounts that— (i)are received by the United States under leases entered into under this Act or the Geothermal Steam Act of 1970 after the date of enactment of the Education and Energy Act of 2019; and
 (ii)exceed the amount of revenues that the Congressional Budget Office previously estimated would be received under such leases in the fiscal year.
 (D)Subparagraphs (A) and (B) shall not apply with respect to amounts required by paragraph (1) to be paid into, reserved, or appropriated as part of the reclamation fund.
 (E)Any amounts received by a county under subparagraph (A) shall not be considered when calculating payments to that county under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) or chapter 69 of title 31, United States Code.
					.
		